Citation Nr: 0821902	
Decision Date: 07/03/08    Archive Date: 07/14/08

DOCKET NO.  03-34 819	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUES

1.  Entitlement to an increased rating for residuals of 
fracture of wrist with right carpal tunnel in median nerve 
decompression evaluated as 10 percent disabling for 
limitation of motion and 10 percent disabling for incomplete 
paralysis of the median nerve.  

2.  Entitlement to service connection for congestive heart 
failure.

3.  Entitlement to service connection for a right foot 
disorder.

4.  Entitlement to service connection for a right knee 
disorder secondary to a right foot disorder.

5.  Entitlement to service connection for a left knee 
disorder secondary to a right foot disorder.  




REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

C. Chaplin, Counsel


INTRODUCTION

The veteran served on active duty from December 1971 to April 
1974 and from February 1981 to February 1983. 

This matter comes before the Board of Veterans' Appeals 
(Board) from an October 2002 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Atlanta, Georgia, that continued a 10 percent evaluation for 
residuals of fracture of right wrist with right carpal tunnel 
in median nerve decompression.  

During the pending appeal, in a June 2007 rating decision the 
RO assigned a separate 10 percent evaluation for residuals of 
fracture of the right wrist based on limitation of motion 
effective May 10, 2006.

This matter also arises from a February 2004 rating decision 
from the Montgomery, Alabama RO that denied entitlement to 
service connection for congestive heart failure.  

This matter also arises from a June 2006 rating decision from 
the Montgomery RO that denied entitlement to service 
connection for a right foot condition with traumatic 
arthritis, a right knee condition secondary to a right foot 
condition and a low back condition secondary to a right foot 
condition.

The veteran presented testimony at a personal hearing in 
April 2008 before the undersigned Veterans Law Judge.  A copy 
of the hearing transcript was attached to the claims file.

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

The veteran is seeking entitlement to service connection for 
congestive heart failure, a right foot disorder, a right knee 
disorder secondary to a right foot disorder, a back disorder 
secondary to a right foot disorder, and an increased 
evaluation for his service-connected right wrist.  At his 
hearing in April 2008, he testified that he was receiving 
disability benefits from the Social Security Administration 
(SSA) for multiple conditions to include the disabilities on 
appeal.  Basic information in the claims file received from 
SSA indicates receipt of benefits with a disability onset 
date in July 2006.  Although the veteran thought the SSA 
records had been incorporated into his VA file, a review 
shows that they have not been associated with the claims 
file.  The U.S. Court of Appeals for Veterans Claims (Court) 
has interpreted the duty to assist to include requesting 
information and records from the SSA which were relied upon 
in any disability determination.  See Hayes v. Brown, 9 Vet. 
App. 67, 73-74 (1996); Murincsak v. Derwinski, 2 Vet. App. 
363, 370, 372 (1992); Collier v. Derwinski, 1 Vet. App. 413, 
417 (1991).  Because such records may be useful in 
adjudicating the veteran's claim, the Board finds that an 
effort should be made to obtain them.  Consequently, these 
records must be obtained and associated with the claims file 
prior to final adjudication of the veteran's claim.  

Also at his hearing, the veteran testified that his right 
wrist disability had worsened since his last examination in 
May 2006.  The Board notes that during the pending appeal for 
an increased rating for residuals of a fracture of the right 
wrist with right carpal tunnel and median nerve decompression 
which was evaluated as 10 percent disabling, the RO assigned 
a separate evaluation for residuals of right wrist fracture 
based on limitation of motion.  The veteran is entitled to a 
new VA examination where there is evidence (including his 
statements) that the condition has worsened since the last 
examination.  Snuffer v. Gober, 10 Vet. App. 400 (1997); 
Caffrey v. Brown, 6 Vet. App. 377 (1994); VAOPGCPREC 11-95 
(1995), 60 Fed. Reg. 43186 (1995).  Here, the Board is unable 
to make an accurate assessment of the veteran's current 
chronic condition on the basis of the evidence of record, and 
the veteran should therefore be afforded an additional 
examination.  38 C.F.R. § 3.159(c)(4) (2007).  

In a claim received in October 2005, the veteran seeks 
entitlement to service connection for a right foot condition 
to include traumatic arthritis which he claims is a residual 
of a right foot injury in service.  (An earlier claim was 
received in July 1983; however, the veteran did not furnish 
evidence requested by the RO in connection with his claim.  
Thus, the claim was considered abandoned.  38 C.F.R. 
§ 3.158.)  The veteran's service medical records show that he 
suffered trauma to his right foot in August 1982 that was 
diagnosed as rule out soft tissue injury.  He sought 
treatment for persistent pain in November 1982.  X-rays read 
by the radiologist noted no significant radiographic 
abnormalities.  The November 1982 treatment entry reflects 
that x-rays revealed a possible old chip fracture.   The 
assessment was rule/out healing minor chip fracture.  In 
December 1982 the veteran complained of pain in the right 
foot in the morning.  The impression was no objective signs 
of foot pathology.  Private medical treatment records show 
complaints of right foot pain in August 2007.  An x-ray of 
the right foot revealed fracture of the tuberosity of the 
navicular.  The impression was old fracture in the foot.  The 
veteran testified that he has been told that he has bone 
fragments, bone spurs, and arthritis in his right foot.  
Based on this evidence, a medical examination and medical 
opinion is necessary to decide the claim.  38 C.F.R. 
§ 3.159(c)(4).   

The veteran has testified that he had medically retired from 
the U.S. Postal Service, North Metro in Atlanta approximately 
a year earlier.  In addition, the veteran also seeks 
entitlement to service connection for congestive heart 
failure.  He testified in April 2008 that he had early 
symptoms within the first year of separation from the Navy of 
high blood pressure that later developed as congestive heart 
failure.  He sought treatment at the infirmary at the 
Department of Corrections in Alabama where he was working.  
Medical records pertinent to the issues on appeal should be 
obtained for an adequate determination.  

Accordingly, the case is REMANDED for the following action:

1. The RO should obtain from the Social 
Security Administration the records 
pertinent to the veteran's claim for 
Social Security disability benefits as 
well as the medical records relied upon 
concerning that claim.  All efforts to 
obtain these records must be documented 
for the record.  If no records are 
available, it must be so stated, in 
writing, for the record.

2. After obtaining the necessary 
identifying information and authorization, 
secure the veteran's medical records from 
the Department of Corrections in Alabama 
for the period from September 1983 to mid-
1989. 

3. After obtaining the necessary 
identifying information and authorization, 
secure the veteran's medical records 
related to his medical retirement from the 
U.S. Postal Service, North Metro in 
Atlanta, Georgia.

4. Schedule the veteran for VA orthopedic 
and neurologic examinations of his right 
wrist to determine the current severity of 
residuals of a fracture of the right wrist 
with right carpal tunnel and median nerve 
decompression.  The claims folder must be 
made available to and be reviewed by the 
examiner(s) in conjunction with the 
examination and that review should be 
noted in the examination report.  All 
indicated tests and studies should be 
conducted, all symptoms of the service- 
connected disability should be described, 
and all clinical findings reported in 
detail. 

The neurological examiner should describe 
all neurological symptoms associated with 
the service-connected right carpal tunnel 
in median nerve compression as a residual 
of the right wrist fracture and describe 
in detail the nature of the symptoms.  The 
examiner should discuss whether the right 
carpal tunnel in median nerve compression 
more closely resembles a mild, moderate or 
severe incomplete paralysis; neuritis; or 
neuralgia.  

The orthopedic examiner should describe in 
detail the nature of the symptoms due to 
the service-connected residuals of a 
fracture of the right wrist and fully 
describe any functional limitation due to 
pain, any weakened movement, excess 
fatigability, pain with use, or 
incoordination present.  Any additional 
limitation of motion during flare-ups and 
following repetitive use should also be 
noted.

5.  Schedule the veteran for a VA 
orthopedic examination of his right foot 
to determine the nature and etiology of 
any current right foot disorder.  The 
claims file must be made available to and 
be reviewed by the examiner and that 
review should be noted in the report.  The 
examiner should state whether it is as 
likely as not (50 percent or greater 
probability) that any current diagnosed 
right foot disorder is due to or the 
result of service or an incident in 
service to include the trauma to his right 
foot in 1982.  

6. Then, readjudicate the veteran's claim 
to include consideration of additional 
evidence submitted or secured after 
certification of the case to the Board.  
If the benefit sought on appeal remains 
denied, the veteran and his representative 
should be provided a supplemental 
statement of the case and allowed an 
appropriate time for response.  
Thereafter, the case should be returned to 
the Board.


The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
L. M. BARNARD
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

